Citation Nr: 0728934	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-18 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an increased rating for dysthymia with 
depressive features, currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from September1969 to 
April 1971.  This matter comes before the Board of Veterans'' 
Appeals (Board) on appeal from June 2004 and January 2005 
rating decisions of the Providence, Rhode Island, Department 
of Veterans Affairs (VA) Regional Office (RO).  

This case is now ready for appellate review. 


FINDINGS OF FACT

1.  There is no competent medical evidence of record that 
shows that the veteran had hypertension during active 
service, or that it is as a result of any incident of active 
service.  

2.  Hypertension did not occur within one year of service 
discharge.  

3.  Hypertension is not due to, nor is it a result of or 
aggravated by any service-connected disability.  

4.  The veteran's dysthymia with depressive features is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, with disturbances of motivation and mood, 
and difficulty in establishing and maintaining effective work 
and social relationships.  

5.  The veteran's dysthymia with depressive features does not 
more nearly approximate occupational and social impairment, 
with deficiencies in most areas, such as school, family 
relations, judgment, or thinking; he does not exhibit 
suicidal ideation, obsessional rituals that interfere with 
routine activities, near-continuous panic or depression, 
spatial disorientation, neglect of personal appearance or 
hygiene, or inability to establish and maintain effective 
relationships.   


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in, or aggravated by 
service, nor is presumed to have been incurred in service, 
nor is it secondary to a service-connected disability.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.3.309, 3.310 (2006).  

2.  The criteria for a schedular evaluation in excess of 
50 percent for dysthymia with depressive features have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9433 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        I.  Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the appellant of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the appellant of the evidence VA will attempt to obtain and 
that which the appellant is responsible for submitting.  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice 
errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the claimant; 2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or 3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F.3d 881 (2007).

In this case, in a January 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for service connection 
for hypertension.  In an August 2004 letter, the RO provided 
notice of what information and evidence is needed to 
substantiate the claim for an increased rating for dysthymia.  
The letters specified what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to his claim.  
The Board notes that the veteran did not receive notice as to 
the disability rating and the effective date elements, as 
required by Dingess for either disability.  Therefore, VCAA 
notice is presumed prejudicial pertaining to content.  
Nevertheless, the Board finds that such presumption of 
prejudice is rebutted because these errors did not affect the 
essential fairness of the adjudication.  Despite the 
inadequate notice provided to the veteran, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board concludes that since the 
preponderance of the evidence is against the claims on 
appeal, any question as to the rating and effective date to 
be assigned is moot.  

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist the 
veteran with the development of his claims.  The record 
includes VA treatment records and the veteran was scheduled 
for VA examinations.  There are no known additional records 
to obtain.  A hearing was offered, and the veteran declined.  
As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide these 
claims.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with his claims.  




II.  Service Connection 

The veteran and his representative contend, in essence, that 
service connection is warranted for hypertension.  He 
maintains that he had hypertension for approximately 20 
years, and his representative argues in the alternative, his 
hypertension is caused by a service-connected disability.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection for hypertension may be presumed if it is shown to 
a degree of 10 percent disabling within the first post 
service year.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Secondary service connection is available for disabilities 
that are proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  When 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The Allen Court held that the term "disability" as used in 
38 U.S.C.A. § 1110 should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition."  Allen at 448.  

VA amended 38 C.F.R. § 3.310, to conform the regulation to 
Allen v. Brown.

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
The current paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added:

(b) Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice- 
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.  

71 Fed. Reg. 52,744-47 (Sept. 7, 2006) (to be codified at 38 
C.F.R. § 3.310).

In this case, the veteran's service medical records are 
devoid of findings, treatment, or diagnosis, of hypertension 
during active service.  Hypertension was also not initially 
incurred at any period close in proximity to active service.  
The first evidence of record for hypertension was in 
November 1994 when it was noted that the veteran had 
hypertension and needed to return for a follow-up in four 
months.  He was being treated for the condition by Lotensin.  

The veteran claims that he has had hypertension for 
approximately 20 years.  Although the records do not reflect 
evidence of treatment approximately 20 years ago, even 
assuming that to be true, 20 years ago would still be many 
years after service discharge.  The veteran's representative 
also maintains that the veteran's hypertension has not been 
considered on a secondary basis.  The veteran has not 
alleged, nor does the medical evidence show, that the veteran 
has hypertension that is due to, or aggravated by a service-
connected disability.  Therefore, since there was a lack of a 
diagnosis of hypertension in service, within one year of 
service-discharge, nor has any medical evidence been 
presented that links the veteran's hypertension to service or 
finding any service-connected disability aggravated his 
hypertension, a basis upon which to grant service connection 
has not been presented.  


III.  Evaluation of Dysthymia with Depressive Features

Service connection was established for schizophrenic reaction 
by rating decision of May 1974.  A total rating was provided, 
pursuant to 38 C.F.R. § 4.29, while the veteran was 
hospitalized in excess of 21 days for this disability.  Upon 
release, the veteran was found to be able to resume his pre-
hospital activities and was found competent.  A noncopensable 
rating was assigned, effective May 1974.  By rating decision 
of March 2000, the veteran's psychiatric disorder, which was 
recharacterized as dysthymia disorder with depressive 
features, was increased from noncompensable to 30 percent 
evaluation, effective August 1999.  In an April 2002 rating 
decision, the veteran's rating was increased from 30 percent 
to 50 percent, effective April 2001.  This evaluation has 
been in effect to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

Under the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  
38 C.F.R. § 4.130, Diagnostic Code 9433.  

After scrutinizing the evidence -- which consists of VA 
outpatient treatment records from June 2003 to May 2005, a 
medical statement from the New Bedford VA clinic, a medical 
statement from the New Bedford VA Center, and a 
September 2004 VA psychiatric examination, -- it is the 
Board's conclusion that the veteran's symptoms remain most 
consistent with no more than the schedular criteria for a 50 
percent rating throughout the appeal period.  The evidence 
does not support a higher rating for dysthymia with 
depressive features.  

VA outpatient treatment records show that in June 2003, the 
veteran noted an improved mood, was sleeping six hours per 
night, and denied a change in appetite.  In January 2004, he 
stated that things were "not too bad."  He identified work 
as his greatest stressor, and his sleeping and mood were 
essentially the same.  In May 2004, the veteran was seen for 
a follow-up in the mental health clinic and he reported that 
his stresors at work had become unmanageable. He reported 
that his stress level impaired his sleep. He described a 
clear decline in mood and appetite.  He had thoughts to harm 
his supervisor, but was able to control his thoughts.  His 
judgment and insight were described as fair.  He had normal 
speech and his mood was fine.  His diagnosis was bipolar 
disorder, currently depressed.  His global assessment of 
functioning (GAF) was 60.  He was introduced to a low dose of 
Paxil.  In August 2004, the veteran stated that since started 
on Paxil, he felt more calm.  His mood was good and his sleep 
was better.  He had retired from the Postal Service.  He 
related that his supervisors were tough and that he got angry 
when he was treated with disrespect.  He related that he got 
along with his wife and 12 year old son.  He indicated that 
he was seeing a counselor on a biweekly basis at the Vet 
Center.  He related that he did not socialize anymore.  He 
used to do social things.  He denied suicidal ideation.  His 
energy was fair.  He had a good friend who worked at the 
Postal Service who died a few weeks prior to his appointment 
and he was upset. Mental status examination showed the 
veteran's mood to be "better," and his affected guarded.  
Insight and judgment were good.  Cognition was intact.  He 
continued having problems with anger and distrust but his 
anger improved on Lithium and Paxil.  His GAF was 65.  

In September 2004, the veteran underwent a VA psychiatric 
examination.  He complained of depression and feelings of 
hopelessness.  He stated he had a lack of energy and no 
ambition.  Mental status examination found the veteran to be 
pleasant, and neatly dressed and groomed.  He was reliable 
with his self-report.  He was not withdrawn or agitated.  
There was no evidence of mental retardation or motor 
abnormalities.  He denied visual, auditory, or tactile 
hallucinations.  Concentration was unimpaired.  He denied 
obsessive thinking or compulsive behaviors.  He described his 
mood as depressed and his affect was one of mild depression. 
He denied suicidal and homicidal ideation. He described 
occasional feelings of inadequacy, worthlessness, and 
hopelessness.  His sleep was impaired, sleeping only four 
hours per day.  He described a close relationship with his 
sister and son.  H estimated he had three to four close 
friends.  He belonged to no groups or clubs.  He was friendly 
with neighbors.  The pertinent diagnosis was bipolar disorder 
with current episode depressed. His GAF was 60.  

An August 2004 medical statement was received by VA from the 
New Bedford VA psychiatry clinic.  It was indicated that the 
veteran was being treated for dysthymic disorder and PTSD.  
The statement revealed the veteran continued to have 
depressive symptoms which caused social and occupational 
dysfunction.  His medication, Paxil, was increased to target 
continued depression.  He continued on Lithium to stabilize 
his mood.  However, the veteran was described as continuing 
to be depressed.  

A September 2004 medical statement was received by VA from 
the New Bedford Veterans Center.  It was noted that the 
veteran was being treated at the New Bedford outpatient 
treatment clinic for bipolar disorder.  He expressed feelings 
of helplessness, worthlessness, and guilt.  He was also seen 
at the Vet Center for symptoms of post-traumatic stress 
disorder.  It was noted that he retired from the New Bedford 
Post Office.  During his tenure at the post office, he was 
issued many warnings for failure to do his job.  His home 
life was described by him as "just existing."  He described 
symptoms of insomnia, low energy, low self-esteem, and 
feelings of hopelessness.  

VA outpatient treatment records of October 2004 to May 2005 
were also associated with the claims folder.  In 
October 2004, it was noted that the veteran's Paxil was 
increased and that he felt more calm.  His mood was 
"mellow" but he still felt down a couple of times per week.  
He related that he got along with his wife and spent time 
with his 12 year old son.  He related nightmares about being 
in the post office and had occasional anger and thoughts 
about wanting to do harm to his post office supervisors, but 
stated that he would not make an attempt.  He stated that he 
had not worked since he retired from the Postal Service.  He 
described episodes of depression and irritability.  He had 
shown improvement on his medication.  The diagnosis was 
dysthymic disorder.  The GAF was 65.  He was seen in 
February 2005 and his Paxil was again increased.  He felt 
more calm. Mental status examination revealed fair eye 
contact, guarded affect, and better mood.  He was alert and 
oriented.  The diagnostic impression was that the veteran's 
dysthymia was in partial remission.  He did complain of poor 
memory and cognitive dulling which the examiner stated could 
be attributable to Lithium.  His GAF was 70.  In May 2005, 
the veteran was seen with complaints of "low" mood, 
irritability, and not getting along with his wife and son.  
His sleep and appetite were described as good.  He complained 
of nightmares about being in the post office a couple of 
times a week.  His memory was impaired and he felt that he 
was not as sharp as before.  He was not hopeful for the 
future and his energy was poor.  His diagnosis was dysthymic 
disorder.  His GAF was 65.  

On this record, the Board considers the evidence to 
satisfactorily show symptoms of reduced reliability and 
productivity due to symptoms such as depression, periodic 
short term memory loss, and disturbed mood, as to establish 
no more than a 50 percent schedular evaluation.  The evidence 
does not show deficiencies in most areas due to symptoms such 
as, illogical speech, obsessional rituals, near constant 
panic, impaired impulse control, or obsessional rituals.  
Mental status examination of September 2004 revealed that the 
veteran had a depressed mood and sleep impairment but his 
concentration was good.  Although his memory and 
concentration later decreased, this was thought to be the 
result of some of his medication.  Throughout the appeal 
period, he has had an on and off relationship with his wife, 
but his relationship with his son has been described at most 
times to be good.  As such, the Board does not consider the 
disability picture presented to warrant a rating higher than 
50 percent.  

In reaching this decision, the Board also notes that, under 
38 C.F.R. § 4.130, the nomenclature employed in this portion 
of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 61-70 score indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social occupational, or school functioning (e.g., occasional 
truancy, or within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
A 51-60 score indicates moderate symptoms, e.g., flattened 
affect, circumstantial speech, occasional panic attacks, or 
moderate difficulty in social, occupational or school 
functioning; e.g., having few friends or having conflicts 
with peers or co-workers.  A GAF score of 41 to 50 reflects a 
serious level of impairment, e.g., suicidal ideation, severe 
obsessive rituals, frequent shoplifting or serious impairment 
in social, occupational or school functioning, e.g., no 
friends, unable to keep a job.  A GAF score of 31 to 40 
reflects some impairment in reality testing or communication, 
e.g., speech is illogical at times, obscure or irrelevant, or 
major impairment in several areas such as work, school, 
family relations, judgment, thinking or mood, e.g., depressed 
man avoids friends, neglects family, and is unable to work.  
See 38 C.F.R. § 4.130.  

In this case, the veteran's GAF was mostly reflected as 
between 60 and 70, which indicate mild symptoms, mostly of 
depressed mood and mild insomnia.  The veteran's dysthymia 
symptoms are more than adequately compensated by the 50 
percent rating currently assigned.  While the veteran has 
some problems in the areas of work and family, having 
retired, and having an up and down relationship with his 
wife, the evidence shows that he has been able to sustain his 
marriage and for the most part, gets along well with his son 
and is friendly with his neighbors.  There is also no 
evidence of the following: obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure or irrelevant; impaired impulse control; 
or that he has any problems with his personal appearance and 
hygiene.  Given the foregoing, the Board must find that the 
veteran does not meet the criteria for the next higher rating 
of 70 percent.

In sum, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 50 
percent for dysthymia with depressive features; the benefit-
of-the doubt doctrine is inapplicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for hypertension is denied.

An increased rating for dysthymia with depressive features is 
denied. 




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


